THEREFORE, IT IS ORDERED by the court that the probation of Raymond W. O’Neal, a.k.a. Raymond Walter O’Neal, Sr., Attorney Registration No. 0031153, last known address in Dayton, Ohio, be, and hereby is, terminated.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
For earlier case, see Dayton Bar Assn. v. O’Neal (1995), 72 Ohio St.3d 234, 648 N.E.2d 1344.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.